DETAILED ACTION
	Claims 1, 3-4 and 7-11 are currently pending.  Claims 1, 3-4 and 7-10 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
 Examiner’s Note
Applicant's amendments and arguments filed 11/01/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 11/01/2021, it is noted that claim 1 has been amended and no new matter or claims have been added.
	New Rejections:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0146455 (previously applied) in view of EP 2 386 289 (previously applied), US 4,942,042 (previously applied) and US 2013/0101645 (previously applied).
	Regarding claim 1, the limitation of a suspension comprising a polymeric suspending agent and a low molecular suspending agent, wherein the total amount of said polymeric suspending agent and said low molecular suspending agent ranges from 
    PNG
    media_image1.png
    484
    584
    media_image1.png
    Greyscale
.  Assuming the composition is 100 ml with the solution being predominantly water the wt % would approximate the wt/vol%, thus the teachings of glycerol and xanthan gum overlap with 
	Regarding the viscosity range, the ‘455 publication teaches the viscosity range of the suspension to be 75-300 cp (Table 7) which is equivalent to 75-300 mPas, thus overlapping with the claimed concentration range.
	Regarding claims 3-4, the limitation of wherein an amount of said polymeric suspending agent ranges from 0.05 to 0.45 w/v% with respect to the total amount of smectite suspension is met by the ‘455 publication teaching the second suspending agent is taught to include xanthan gum at 0.05 to 0.5 % [0031].  
	Regarding claim 7, the limitation of wherein the suspension further comprises one or more ingredient selected from the group consisting of a sweetener, a preservative, a flavor, a pH adjusting agent and a colorant is met by the ‘455 publication teaching sweetener is taught to include vanilla and strawberry at 0.005 to 20% [0034].  Preservatives are taught to include sodium benzoate at 0.01 to 1% [0035].  Buffers are taught to include citric acid and sodium citrate in an amount of 0.01 to about 0.5% [0036].

Regarding claim 9, the limitation of said polymeric suspending agent is xanthan gum and in an amount that ranges from 0.1 to 0.4 w/v% and said low molecular suspending agent is glycerin ranging from 8.5 to 14 w/v% is met by the ‘455 publication teaching suspending agents are taught to include PEG or glycerol [0028] present at 5 to 50% [0029].  The second suspending agent is taught to include xanthan gum at 0.05 to 0.5 % [0031].
Regarding claim 10, the limitation of further comprising sucrose from 5 to 9 w/v%, sodium benzoate from 0.05 to 0.09 w/v, citric acid from 0.09 to 0.35 and sodium citrate from 0.055 to 0.095 w/v% is met by the ‘042 patent teaching Sweetener is taught to include vanilla and strawberry at 0.005 to 20% [0034].  Preservatives are taught to include sodium benzoate at 0.01 to 1% [0035].  Buffers are taught to include citric acid 
    PNG
    media_image1.png
    484
    584
    media_image1.png
    Greyscale

	
	The ‘455 publication does not specifically teach smectite suspension wherein an amount of said smectite ranges 8-15 w/v% with respect to a total amount of the smectite suspension (claim 1) or 8-12 w/v% (claim 9).
The ‘289 publication teaching an aqueous pharmaceutical suspension comprising natural mineral clays (abstract) wherein natural mineral clays may be chosen from the group including smectite [0002].  The composition includes water and at least one viscosity agent [0007] wherein the viscosity agent is selected from the group including sugar xanthan gum [0009].  The ‘289 publication additionally teaches the composition including preservatives that are selected from the group including the elected glycerol [0022].  The ‘289 publication teaches a composition to treat acute and chronic diarrhea (abstract) which is administered orally [0005].
The ‘042 patent teaches an anti-diarrhea composition comprising smectite which is mixed with water (abstract).  The composition includes suspending agents including xanthan gum and polyol such as glycerin (column 2, lines 1-15).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use smectite in the composition taught by the ‘455 publication because the ‘455 publication teaches an oral drug delivery composition in the form of a suspension (abstract) which contains antidiarrheal pharmaceutical additives [0018] and the ‘289 publication is directed to an oral composition of the treatment of diarrhea which includes natural mineral clays such as smectite.  Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a specifically taught antidiarrhea agent in the composition taught by the ‘455 publication.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘289 publication and the ‘042 patent are directed to anti-diarrhea compositions which include smectite mixed with water and include xanthan gum and glycerin and the ‘455 publication is directed to an aqueous composition containing an antidiarrhea agents, xanthan gum and glycerol as suspending agents.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the concentration taught by the ‘645 
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues Table 1 which summarizes the differences between the composition of the present invention and the compositions of the cited prior art documents.
	In response, the Table provided has been reviewed and arguments will be addressed as presented toward a specific reference.
	Applicant argues the present invention relates to smectite suspension having the desired viscosity and sedimentation rate by appropriately adjusting the content ratio of the smectite, polymeric suspending agent and low molecular weight suspending agent.  Therefore, the viscosity of the smectite suspension is critical technical characteristic.
	In response, Applicant is referred to the newly applied rejection above wherein the ‘455 publication teaches a composition including the polymeric suspending agent, low molecular weight suspending agent and a viscosity overlapping the claimed range.

	In response, the ‘455 publication is directed to an oral delivery composition which is aqueous and contains the active agent from 0.1 to 25% w/v which treats diarrhea (abstract, [0018], [0020]) wherein the composition has an overlapping viscosity with the instant claims (Table 7).  The ‘289 publication teaches an oral aqueous composition which includes smectite to treat diarrhea (abstract).  Thus the combination of references teach an overlapping claimed concentration range of the active agent to be administered orally and contain an overlapping viscosity of the instant claims wherein the ‘289 publication teaches the specifically claimed active agent, thus rendering the claims obvious.
	Applicant argues the sedimentation of smectite and phase separation make it difficult to make formulations.  This means that changes in the formation of the composition containing smectite cannot be made in a simple manner.  Applicant argues even though smectite is disclosed in the ‘289 patent, it is not obvious to those skilled in the art to predict that here will be the same effect of increasing stability even when smectite is used as the insoluble active ingredient of the ‘455 publication.
	In response, it appears Applicant is arguing unexpected results for the formation of smectite however has not presented unexpected results regarding such a matter.  Additionally, the ‘455 publication teaches a first and second suspending agent to be 
	Applicant argues the viscosity of the ‘455 publication is 75 to 300 cp (mPas) (Table 7).  This represents a high value than the maximum viscosity of the 130 mPas provided by the present invention, it is difficult for a person skilled int eh art to derive a solution for providing a low viscosity smectite suspension composition.
	In response, the ‘455 publication teaches a viscosity range of 75-300 mPas (Table 7) wherein the instant claims are directed to 10-130 mPas, thus have significant overlap.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Applicant argues the instant claims are directed to 8-15 w/v% smectite, the ‘289 publication discloses 15-40 w/w% and the ‘645 publication teaches 10 w/w%.  There is only a partial overlap with the concentrations of the prior art and the present invention.
In response the ‘455 publication teaches suitable active agents include mineral supplements and gastrointestinal agents and antidiarrheal preparations [0018].  The active is present from 0.1 to 25% by weight (w/v) [0020].  The ‘645 publication teaches administering a clay to a subject in need (abstract).  Mucositis is characterized by discomfort of mucosal linings such as the GI tract and can be a result of diarrhea [0003].  A clay composition is taught to include dioctahedral smectite in water in an amount of 10% w/v clay in water [0118].  Thus the combination of the ‘455 publication and the ‘645 
Applicant argues even if the concentration of the clay containing smectite partially overlaps with that of the cited invention, as long as the viscosity of the present invention cannot be realized in the cited inventions a person having skill in the art cannot easily derive the present invention based on the combination of inventions.
In response, the ‘455 publication teaches a viscosity range of 75-300 mPas (Table 7) wherein the instant claims are directed to 10-130 mPas, thus have significant overlap.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues regarding Examiner’s interpretation of Examples 1-3 of Table 3 disclose 11.5, 11.65 and 11.35 w/v% does not cover the entire scope of the claim is incorrect.  Applicant argues in patent practice claims do not disclose only the number actually implemented but rather express the numbers as ranges.  This is done in consideration of a margin for error and to protect the Applicant’s invention from infringement by others.  The low molecular suspending agent and the total suspending agent in Example 1-3 of the present invention are proportional to the total range presented in the claims.
In response, the provided examples in the instant specification are not commensurate in scope with the instant claims.  The examples presented test glycerin and sorbitol as low molecular weight active ingredient however the concentration tested 
Applicant argues the ‘289 publication teaches viscosity which is 900 to 5500 mPas, which is 6-550 times higher than the 10-130 mPas presented int eh present invention, which should be regarded as a teaching away.
In response, Applicant is referred to the newly applied rejection above in which the ‘455 publication teaches a viscosity range of 75-300 mPas (Table 7) wherein the instant claims are directed to 10-130 mPas, thus have significant overlap.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues smectite suspensions containing all of smectite, polymeric suspending agent and low molecular suspending agent have a specific viscosity by 
In response, the ‘455 publication teaching an aqueous pharmaceutical composition suitable for oral delivery has insoluble active substance.  The formation has an excellent shelf life in which caking and sedimentation are inhibited (abstract).  The ‘455 publication teaches suitable active agents include mineral supplements and gastrointestinal agents and antidiarrheal preparations [0018].  The active is present from 0.1 to 25% by weight (w/v) [0020].  Suspending agents are taught to include PEG or glycerol [0028] present at 5 to 50% [0029].  The second suspending agent is taught to include xanthan gum at 0.05 to 0.5 % [0031].  Sweetener is taught to include vanilla and strawberry at 0.005 to 20% [0034].  Preservatives are taught to include sodium benzoate at 0.01 to 1% [0035].  Buffers are taught to include citric acid and sodium citrate in an amount of 0.01 to about 0.5% [0036].  The composition is taught to have an overlapping viscosity with the instant claims (Table 7).  Thus the ‘455 publication teaches an overlapping concentration of active agent, first suspending agent and second suspending agent corresponding to the low molecular suspending agent and the polymeric suspending agent and has an overlapping viscosity with the instant application.  The ‘455 publication does not teach the specific smectite active agent, however the ‘289 publication teaches smectite to be used in combination with water and at least on viscosity agent including xanthan gum to form an aqueous suspension (abstract, [0007], [0002]).  Thus there is a reasonable expectation of success in using the smectite for the active agent taught by the ‘455 publication and obtaining an oral solution of the desired viscosity, as the use of viscosity agents and overlapping 
Applicant argues the ‘455 publication teaches antidiarrheal agents but does not teach smectite having swelling properties unlike general compounds.  The ‘455 publication does not suggest a means to solve this problem.
In response, it appears Applicant is arguing unexpected results in regards to formulating smectite compared to other active agents.  No results have been presented on such.  Further the ‘455 publication teaches overlapping concentrations of active agent, low molecular suspending agent such as glycerin and/or sorbitol and polymeric suspending agent such as xanthan gum and the claimed viscosity.  The ‘289 publication and the ‘042 patent teach smectite to be an antidiarrhea composition which is known to be mixed with water and the composition include suspending agents such as xanthan gum and glycerin (‘042, column 2, lines 1-15).  Thus the use of smectite in aqueous oral composition containing xanthan gum and glycerin where known with the ‘455 publication teaching specific compositions containing xanthan gum, glycerin and antidiarrhea agents.
Applicant argues the claimed viscosity ranges results in in manufacturing efficiency and ease being increased, discomfort during ingestion being reduced and the effect of the drug can be fully achieved.  These problems are not disclosed in the’289 publication and the ‘455 publication.  A person of ordinary skill cannot easily derive the present invention using only techniques of the ‘289 publication and the ‘455 publication.  Applicant argues the ‘042 patent and the ‘645 publication do not recognize the problem 
In response, the ‘455 publication teaches an aqueous oral composition containing overlapping viscosity (abstract, Table 7) and thus would have the same benefits which Applicant is referring to, absent factual evidence to the contrary.  Additionally, it appears Applicant is arguing unexpected results and limitations not present in the claim regarding ease of ingestion, manufacturing efficiency and effect of the drug.  Applicant’s arguments may not take place of factual evidence wherein factual evidence if required.
	Applicant argues the ‘455 publication suggests the purpose of increasing the stability of the suspension by suppressing caking and sedimentation but fails to disclose smectite as an active ingredient.  It is very important goal to be able to provide smectite based liquid suspension that has viscosity suitable for oral administration as well as having stability.  Therefore, simply applying the smectite form the ‘042 patent and the ‘645 publication to the ‘455 publication does not take into account the problems of low dispersion and high viscosity of the suspension state of smectite which is in contact with water.
In response, it appears Applicant is arguing unexpected results in regards to formulating smectite compared to other active agents.  No results have been presented on such.  Further the ‘455 publication teaches overlapping concentrations of active agent, low molecular suspending agent such as glycerin and/or sorbitol and polymeric suspending agent such as xanthan gum and the claimed viscosity.  The ‘289 publication and the ‘042 patent teach smectite to be an antidiarrhea composition which is known to 
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613